          Case 2:18-cv-00979-APG-NJK Document 209 Filed 04/01/21 Page 1 of 4



 1 MICHAEL N. FEDER
   Nevada Bar No. 7332
 2 DICKINSON WRIGHT PLLC

 3 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, NV 89169
 4 Telephone: 702-550-4400
   Facsimile:   844-670-6009
 5 Email:       mfeder@dickinson-wright.com
 6
     MARTIN D. HOLMES (Pro Hac Vice)                  TREVOR W. HOWELL (Pro Hac Vice)
 7   Tennessee Bar No. 012122                         Tennessee Bar No. 009496
     PETER F. KLETT (Pro Hac Vice)                    HOWELL LAW, PLLC
 8   Tennessee Bar No. 012688                         P.O. Box 158511
     DICKINSON WRIGHT PLLC                            Nashville, TN 37215
 9   Fifth Third Center, Suite 800                    Telephone:    615-406-1416
     Nashville, TN 37219                              Email: trevor@howelllawfirmllc.com
10
     Telephone: 615-244-6538
11   Facsimile:    844-670-6009
     Email:        mdholmes@dickinsonwright.com
12                 pklett@dickinsonwright.com
13 Attorneys for Plaintiffs, Collective Class
   Members and Hawaii Class Members
14

15
                                 UNITED STATES DISTRICT COURT
16                                     DISTRICT OF NEVADA

17    DANIEL GONZALEZ and JEFFREY HUGHES,                Case No. 2:18-cv-00979-APG-NJK
      on behalf of themselves and others similarly
18    situated,
                                                         STIPULATION AND ORDER
19                          Plaintiffs,                  EXTENDING THE DEADLINE FOR
                                                         PLAINTIFFS TO FILE THEIR
20           v.                                          OPPOSITION TO DEFENDANTS’
                                                         MOTION FOR SUMMARY
21    DIAMOND RESORTS INTERNATIONAL                      JUDGMENT AND THE DEADLINE
      MARKETING, INC., DIAMOND RESORTS                   FOR DEFENDANTS TO FILE
22    INTERNATIONAL, INC., DIAMOND                       THEIR REPLY
      RESORTS CORPORATION, and WEST MAUI
23    RESORTS PARTNERS, L.P.,
24                          Defendants.                  (FIRST REQUEST)

25

26
            Plaintiffs Daniel Gonzalez and Jeffrey Hughes, on behalf of themselves and others
27
     similarly situated (collectively “Plaintiffs”), and Defendants Diamond Resorts International
28

                                                  1
          Case 2:18-cv-00979-APG-NJK Document 209 Filed 04/01/21 Page 2 of 4



 1 Marketing, Inc. and West Maui Resorts Partners, L.P. (collectively “Defendants”) (Plaintiffs and

 2 Defendants are collectively referred to as “the Parties”), by and through their respective counsel,

 3 hereby submit this Stipulation and Order extending the deadline for Plaintiffs to file their

 4 opposition to Defendants’ Motion for Summary Judgment by seven days and extending

 5 Defendants’ deadline to file their reply by a mutual, corresponding, seven days. Defendants filed

 6 their Motion for Summary Judgment on March 19, 2021. (ECF No. 202.) Plaintiffs’ opposition

 7 is due by April 9, 2021. This is the Parties’ first request to extend the deadlines for Plaintiffs to

 8 file their opposition to Defendants’ Motion for Summary Judgment and for Defendants to file their

 9 reply to Plaintiffs’ opposition to Defendants’ Motion for Summary Judgment.

10          The Parties HEREBY STIPULATE AND AGREE as to the following:
11          1.      On March 19, 2021, Defendants filed their Motion for Summary Judgment (ECF
12 No. 202) and Plaintiffs’ opposition is due on or before April 9, 2021.

13          2.      Plaintiffs’ lead counsel, Martin Holmes, is traveling out of state from his home on
14 April 5, 2021, to undergo medical testing that week and a surgical procedure under general

15 anesthesia on April 9, 2021, the due date of Plaintiffs’ Opposition. Mr. Holmes is scheduled to

16 return to home on April 12, 2021.

17          3.      During the time period between April 5, 2021 and April 12, 2021, Mr. Holmes will
18 have limited access to emails and other communication with co-counsel and staff, and will not be

19 in the office during the week of April 5 – 9, 2021, to oversee the completion and filing of Plaintiffs’

20 opposition to Defendants’ Motion for Summary Judgment.

21          4.      Plaintiffs’ counsel has conferred with Defendants’ counsel.          In light of the
22 circumstances, the Parties submit that good cause exists for a mutual, seven-day, expansion of the

23 briefing schedule and extension of the filing deadlines. Specifically, Plaintiffs would have four

24 weeks instead of three weeks to submit their opposition, which extends their deadline from April

25 9, 2021, to April 16, 2021. Likewise, Defendants would have three weeks instead of two weeks

26

27

28

                                                      2
              Case 2:18-cv-00979-APG-NJK Document 209 Filed 04/01/21 Page 3 of 4



 1 to submit their reply, which extends their deadline from April 30, 2021 to May 7, 2021.1 The

 2 requested extensions should not cause any material delay in these proceedings.

 3              5.       Based on the foregoing, the Parties stipulate that Plaintiffs’ opposition to
 4 Defendants’ Motion for Summary Judgments shall be filed on or before April 16, 2021 and

 5 Defendants reply to Plaintiffs’ opposition to Defendants’ Motion for Summary Judgment shall be

 6 filed on or before May 7, 2021.

 7

 8
     IT IS SO STIPULATED this 31st day of March, 2021.
 9
     DICKINSON WRIGHT PLLC                                LEWIS ROCA ROTHGERBER CHRISTIE LLP
10
   /s/ Martin D. Holmes                                   /s/ Ferry Eden Lopez
11 MICHAEL N. FEDER                                       HOWARD E. COLE
   Nevada Bar No. 7332                                    Nevada Bar No. 4950
12 3883 Howard Hughes Parkway                             JENNIFER K. HOSTETLER
   Suite 800                                              Nevada Bar No. 11994
13 Las Vegas, NV 89169                                    BRIAN D. BLAKELY
                                                          Nevada Bar No. 13074
14                                                        3993 Howard Hughes Pkwy, Suite 600
                                                          Las Vegas, NV 89169-5996
15 MARTIN D. HOLMES
     (Admitted Pro Hac Vice)
                                                          KIRSTIN E. MULLER
16 Tennessee Bar No. 012122                               (Admitted Pro Hac Vice)
   PETER F. KLETT
   (Admitted Pro Hac Vice)                                California Bar No. 186373
17                                                        ALISON M. HAMER
   Tennessee Bar No. 012688                               (Admitted Pro Hac Vice)
18 Fifth Third Center, Suite 800
   424 Church Street                                      California Bar No. 258281
                                                          BENJAMIN J. TREGER
19 Nashville, TN 37219                                    (Admitted Pro Hac Vice)
                                                          California Bar No. 285283
20 TREVOR W. HOWELL                                       FERRY EDEN LOPEZ
   (Admitted Pro Hac Vice)
                                                          (Admitted Pro Hac Vice)
21 Howell Law, PLLC                                       California Bar No. 27480
   P.O. Box 158511
                                                          Hirschfeld Kramer LLP
22 Nashville, TN 37215                                    233 Wilshire Boulevard, Suite 600
                                                          Santa Monica, California 90401
23 Attorneys for Plaintiffs,
   Collective Class Members
                                                          Attorneys for Defendants
24 and Hawaii Class Members

25
                Based on the Parties’ stipulations, and for good cause shown, it is hereby ORDERED that
26
     the Plaintiffs’ opposition to Defendants’ Motion for Summary Judgment shall be filed on or before
27

28   1
         Pursuant to Local Rule 7-2(b), Defendants’ reply is due 14 days after service of Plaintiffs’ response.
                                                                 3
            Case 2:18-cv-00979-APG-NJK Document 209 Filed 04/01/21 Page 4 of 4



 1 April 16, 2021 and Defendants’ reply to Plaintiffs’ opposition to Defendants’ Motion for Summary

 2 Judgment shall be filed on or before May 7, 2021.

 3

 4                                                IT IS SO ORDERED:
 5                                                ______________________________
                                                  ANDREW P. GORDON
 6                                                United States District Judge
 7                                                        April 1, 2021
                                                  DATED: ______________________
 8

 9

10                                   CERTIFICATE OF SERVICE
11           I hereby certify that on March 31, 2021, I caused a true and accurate copy of the foregoing
12 STIPULATION AND ORDER EXTENDING THE DEADLINE FOR PLAINTIFFS TO FILE

13 THEIR OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND

14 THE DEADLINE FOR DEFENDANTS TO FILE THEIR REPLY to be filed with the Clerk of

15 the Court via the Court’s CM/ECF system, which sent an electronic copy of same to the following

16 counsel of record:

17 HOWARD E. COLE

18 JENNIFER K. HOSTETLER
   BRIAN D. BLAKELY
19 LEWIS ROCA ROTHGERBER CHRISTIE LLP
   3993 Howard Hughes Pkwy, Suite 600
20 Las Vegas, NV 89169-5996

21
   ALISON MEGAN HAMER (Admitted Pro Hac Vice)
22 BENJAMIN JOSEPH TREGER (Admitted Pro Hac Vice)
   KIRSTIN ELISABETH MULLER (Admitted Pro Hac Vice)
23 FERRY EDEN LOPEZ (Admitted Pro Hac Vice)
   HIRSCHFELD KRAMER LLP
24 233 Wilshire Boulevard, Suite 600
   Santa Monica, California 90401
25

26 Attorneys for Defendants
                                                          /s/ Martin D. Holmes
27                                                        Martin D. Holmes
28
     4840-2102-7809 v1 [77850-1]
                                                      4
